I concur in the judgment of Judge Jackson for the reasons advanced in his opinion, particularly that the language in the notice that the court is authorized "* * * to take whatever action is necessary under the circumstances" does not empower the court to by-pass what Civil Rule 55(a) demands, that there be written notice at least seven days prior to the hearing on an application for default judgment if the party against whom judgment by default is sought has appeared in the action.
Additionally, I would affirm for the reason that even if one notice were sufficient and counsel had seen the announcement but was engaged in trial or was already irrevocably committed on that date, he was prevented from so advising the court since the notice provided that "no *Page 264 
request for postponement or continuance of the call of a particular case would be received, nor will phone calls be accepted."